 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1048 
In the House of Representatives, U. S.,

February 23, 2010
 
RESOLUTION 
Commending the efforts and honoring the work of the men and women of USNS Comfort and the United States Navy in the immediate response to those affected by the earthquake that struck Haiti on January 12, 2010. 
 
 
Whereas, on January 12, 2010, a 7.0 magnitude earthquake struck the country of Haiti;  
Whereas casualty estimates, upwards of 150,000, as well as damage to roads, ports, hospitals, and homes, make this earthquake one of the worst catastrophes to hit Haiti in over two centuries;  
Whereas an estimated 3,000,000 people have been directly affected by the disaster in Haiti, nearly one-third of the country's population, who are currently at risk of long-term displacement and vulnerability;  
Whereas Haiti is the poorest, least developed country in the Western Hemisphere;  
Whereas prior to the earthquake, Haiti was recovering from a terrible string of hurricanes and tropical storms, food shortages and rising commodity prices, and political instability, but was showing signs of improvement and resolve;  
Whereas President Obama vowed the unwavering support of the United States and pledged a swift, coordinated and aggressive effort to save lives and support the recovery in Haiti;  
Whereas the people of Haiti have shown remarkable resilience and courage in the face of epic tragedy;  
Whereas the United States Navy responded within hours of the earthquake to swiftly provide the Haitians with aid;  
Whereas the USNS Comfort and its crew of more than 1,200 has provided 24-hour care for over 900 Haitians, ranging from newborns to critically ill patients;  
Whereas the USNS Comfort’s over 550-person medical staff includes trauma surgeons, orthopedic surgeons, head and neck surgeons, eye surgeons, and obstetricians and gynecologists;  
Whereas the medical staff of the USNS Comfort, as of February 18, 2010, had performed over 755 surgeries;  
Whereas the extraordinary USNS Comfort medical staff has saved countless lives;  
Whereas the people of the United States empathize with the medical staff of the USNS Comfort who must make agonizing decisions about the use of scarce resources for critically ill patients;  
Whereas prior to the arrival of the USNS Comfort, the USS Carl Vinson dutifully provided initial triage of patients; and  
Whereas the USNS Comfort and the USS Carl Vinson have been aided in their efforts by other Navy vessels, including the crews of the USS Higgins, the USS Underwood, the USS Normandy, the USS Bunker Hill, the USS Bataan, the USS Carter Hall, the USS Gunston Hall, the USS Fort McHenry, the USNS Grasp, the Navy Underwater Construction Team One, and the Navy Mobile Diving Salvage Unit Two: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its deepest condolences and sympathy for the horrific loss of life and the physical and psychological damage caused by the earthquake of January 12, 2010;  
(2)expresses solidarity with Haitians, Haitian-Americans, and all those who have lost loved ones or have otherwise been affected by the tragedy;  
(3)commends the efforts of the people of the United States, including the Haitian-American community, to provide relief to families, friends, and unknown peoples suffering in the country; and  
(4)commends the efforts and honors the work of the men and women of USNS Comfort and the United States Navy in the immediate response to those affected by this calamity.  
 
Lorraine C. Miller,Clerk.
